Citation Nr: 0312097	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a cold injury.

2.  Entitlement to service connection for the claimed peptic 
ulcer.

3.  Entitlement to service connection for the claimed 
dysentery/diarrhea.

4.  Entitlement to service connection for the claimed 
traumatic arthritis.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that determined that new and material evidence had not been 
submitted sufficient to reopen the veteran's claims of 
service connection.  

In June 2001, the Board found that new and material evidence 
had been presented to reopen the veteran's claims of service 
connection and remanded those issues, along with the issue of 
an increased rating for the service-connected PTSD, to the RO 
for additional development of the record.  

In an April 2002 rating decision, the RO increased the rating 
for the veteran's service-connected PTSD to 70 percent 
disabling.  As that award was not a complete grant of 
benefits, the issue remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

However, the Board thereafter denied the veteran's claim of 
an increased rating in excess of 70 percent for the service-
connected PTSD in an October 2002 decision.  The Board's 
October 2002 decision also granted service connection for a 
bilateral hearing loss and for lumbosacral degenerative joint 
disease.  

In October 2002, the Board also determined that additional 
development of the record was necessary prior to the issuance 
of a decision on the merits as to the issues of service 
connection for the residuals of a cold injury, peptic ulcer 
disease, dysentery/diarrhea and traumatic arthritis.  

The additional development was undertaken at the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

The Board once again notes that statements made in a 
September 2002 document might raise a claim for a total 
rating based on individual unemployability due to service-
connected disability (TDIU), as well as informal claims of 
service connection for frostbite residuals of the hands and 
feet.  As these matters are not currently in appellate status 
and before the Board, they are referred to the RO for the 
appropriate action.  

(The issues of service connection for the claimed residuals 
of a cold injury involving the eyes, a peptic ulcer, 
dysentary/diarrhea and traumatic arthritis will be the 
subjects of the Remand portion of this document.)  



FINDING OF FACT

The veteran currently is shown to have cold injury residuals 
involving the face that as likely as not are due to frostbite 
injury suffered in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
residual disability involving the face is due to a cold 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
his current residuals of frostbite due to a cold injury 
suffered during service.  

A careful review of the veteran's service medical records 
shows that the veteran was forced to bail out of an airplane 
after hanging in the slip stream for several minutes which 
caused frostbite on his face.  An August 1945 physical 
examination report noted that the veteran did not have any 
residuals of frostbite of the face.  

The veteran's service medical records also indicate that the 
veteran was held as a prisoner of war (POW) for about 13 
months from April 1944 to May 1945 after being captured by 
the enemy in Germany after he bailed out of his airplane.  

In a March 1946 rating decision, the RO denied the veteran's 
claim for residuals of frostbite, as no residuals were noted 
on examination.  

In October 1997, the veteran applied to reopen the claim of 
service connection for frostbite of the face, a peptic ulcer, 
dysentary/diarrhea and traumatic arthritis.  

In a May 1998 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claims of service connection, including the 
claim of entitlement to service connection for residuals of 
frostbite of the face.  The veteran timely appealed that 
determination.  

In June 2001, the Board found that new and material evidence 
had been presented to reopen the veteran's claims of service 
connection, including the claim of service connection for 
claimed residuals of frostbite of the face.  The issues were 
reopened and remanded to the RO for further development of 
the record.  

Additional VA outpatient records were received at the RO.  

Although the Board reopened the veteran's claims of service 
connection, the RO incorrectly issued a Supplemental 
Statement of the Case in April 2002 finding that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claims of service connection.  

As such, the additional development requested pursuant to the 
directives set forth in the June 2001 Remand was not 
completed with regard to the issues of service connection, 
and the case was returned to the Board.  

In October 2002, the Board determined that additional 
development was necessary prior to the issuance of a decision 
on the merits with regard to the issues of service connection 
for claimed residuals of frostbite of the face, a peptic 
ulcer, dysentery/diarrhea and traumatic arthritis.  In 
particular, additional examinations were necessary to 
determine the current nature and likely etiology of the 
claimed disabilities.  

A VA examination was conducted in March 2003.  At the cold 
injury protocol examination, the veteran reported that he 
suffered a cold injury during World War II during an 
evacuation from an airplane.  He reported that he was caught 
up in the airplane in subzero weather and suffered frost bite 
to the face, and later to the feet during his time as a POW.  
He had a swollen face with pain but no skin breakdown.  He 
did not have any treatment administered at that time.  

The examination revealed this skin on his face with dry 
scales.  His feet were rather normal appearing.  He also had 
suffered injury to the right eye where he saw bull's eye for 
approximately 1 month after the jump from the plane.  He had 
pain of his left ear when it was exposed to the cold and the 
skin was callus behind the pinna.  His feet were cold feeling 
all the time and he wore socks most of the year.  He denied 
neuropathic pain or abnormal sweating or any history of 
ulcerations.  

He had a ruddy appearing face with thin skin, especially over 
his left ear.  His feet were warm and had palpable femoral 
and DP/PT pulses.  There was no evidence of hypertrophic toe 
nails.  

The impression was that the veteran clearly had cold related 
injury to the face and the feet.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the evidence shows that the veteran was exposed 
to extremely cold temperatures during service when he was 
forced to bail from his airplane during service.  

The evidence also shows that the veteran was captured by the 
enemy and was a POW for 13 months.  The veteran's service 
medical records indicate that the veteran suffered from 
frostbite.  

In addition, the VA examination report of March 2003 revealed 
that the veteran clearly had cold related injury to the face 
and the feet.  

Based on its review of the entire record, including the 
service medical records documenting cold related injury, as 
well as the recent examination report of March 2003 that 
indicates that the veteran has residuals of a cold injury to 
the face, the Board finds that the evidence is in relative 
equipoise as to this matter in showing that it is as least as 
likely as not that the veteran has current cold injury 
disability of the face due to an injury that was incurred 
during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for the residuals of a cold injury of the face is 
warranted.  38 U.S.C.A.. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2002).  

Finally, the Board points out that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  

In light of the full grant of benefits with regard to the 
issue of service connection for residuals of a cold injury of 
the face, further discussion of VCAA is not necessary here.  

However, as the veteran has not been provided with the proper 
notice with regard to the remaining issues on appeal, the 
Board notes that a discussion of the VCAA and its 
implications on the veteran's claim, as well as an 
explanation of the Federal Circuit Court of Appeals recent 
decision in Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), is necessary in order to afford the veteran due 
process of law and will be undertaken hereinbelow.  



ORDER

Service connection for residuals of a cold injury of the face 
is granted.  



REMAND

The veteran asserts that he has the claimed residuals of cold 
injury to the eye, a peptic ulcer, dysentery/diarrhea and 
traumatic arthritis, as the result of his service during 
World War II.  

At the outset, the Board that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As noted hereinabove, the Board reopened these claims in a 
June 2001 decision and subsequently remanded them for further 
development of the record.  The remand instructed the RO to 
afford the veteran additional VA examinations to determine 
the current nature and likely etiology of the claimed 
conditions.  

The RO did not comply with the remand instructions and 
mistakenly issued an another Supplemental Statement of the 
Case in April 2002 indicating that new and material evidence 
had not been presented, despite the fact that the Board had 
already reopened those claims in June 2001.  The case was 
thereafter returned to the Board.  

In October 2002, because of the inadequate development 
undertaken in the case, the Board determined that additional 
development should be performed before a decision on the 
merits could be issued.  The Board therefore afforded the 
veteran additional VA examinations to determine the current 
nature, if any, and the likely etiology of the claimed 
conditions, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

The development was completed, and the Board thereafter 
provided notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.  In 
addition, the case essentially invalidates the Board's 
development regulations noting such constituted a violation 
of due process.  

As such, the Board finds in this case that the veteran has 
not been properly notified of the VCAA.  In addition, the RO 
has not had an opportunity to review the case based on all 
the evidence of record, particularly the most recent VA 
examination reports of April 2003.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims of service connection 
for a claimed peptic ulcer, claimed 
dysentery/diarrhea, and claimed traumatic 
arthritis in light of the additional 
evidence added to the record pursuant to 
the Board's development, particularly the 
VA examination reports of March 2003.  The 
RO in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

2.  Following completion of the action 
requested hereinabove, the RO should 
undertake to review the veteran's claims 
of service connection for the residuals of 
cold injury to the eyes, a peptic ulcer, 
dysentery/diarrhea and traumatic arthritis 
in light of the evidence that is of 
record.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
.


 



